DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I (figures 1-6, clams 1-6, 10,12, 13 and 17) in the reply filed on 10/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Also, claim 10 is withdrawn since the limitations read on species 8, figures 19-22 and not species 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0238936) in view Matsunaga (US 2017/0092413).
	Regarding claim 1, Park (figure 3 and para 0020-0044) discloses a winding-type coil including a coil portion (41/42) and first and second lead-out portions respectively connected to the coil portion (see figure 3); a body in which the winding-type coil is disposed (see figure 3), the first and second lead-out portions of the winding-type coil exposed from the body (see figure 3); a noise removal portion (60) including a pattern portion spaced apart from a metal wire of the winding-type coil in the body (see figure 3) and having both end portions spaced apart from each other to have an open-loop (see figure 1); an insulating layer (30) disposed between the winding-type coil and the noise removal portion (see figure 3).
	Park (figures 3) discloses first to second external electrodes arranged on the body to be spaced apart from each other and respectively connected to the first to second lead-out portions but does not expressly discloses a third lead-out portion connected to the pattern portion and exposed from the body and first to third external electrodes arranged on the body to be spaced apart from each other and respectively connected to the first to third lead-out portions.
Matsunaga (figures 14-15a and para 0120-0127) discloses a third lead-out (see figure 15a) portion connected to the pattern portion (see figure 15a) and exposed from the body (see figure 3/16) and first to third external electrodes (41/43/51) arranged on the body to be spaced apart from each other and respectively connected to the first to third lead-out portions (see figures 3/16).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a third lead-out portion connected to the pattern portion and exposed from the body and first to third external electrodes arranged on the body to be spaced apart from each other and respectively connected to the first to third lead-out portions as taught by Matsunaga to the inductive device of Park so as to allow for adequate spacing between the outer electrodes thereby allowing other electronic components to easily connected to the inductive device resulting in less clutter on the printed circuit board.
Regarding claim 2, Matsunaga (figures 14-15a and para 0120-0127) discloses conductive patterns disposed in the body, the pattern portion is connected the third lead-out portion; design wherein the pattern portion is connected only to the third lead-out portion would have been obvious design consideration based on intended /application use. Such as to save in production cost since less material and time would be needed to create the inductive device. Please note that in the instant application has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Park (figure 3) discloses wherein the body has a core passing through a central portion of each of the coil portion and the pattern portion.
Regarding claim 4, Park (figure 3) discloses wherein the coil portion has at least one turn coiled around the core, wherein an region of the pattern portion corresponds to an region of an upper surface of the coil portion provided by the at least one turn.
Regarding claim 5, Matsunaga (figures 14-15a and para 0120-0127) discloses wherein the winding-type coil (221) includes the metal wire and a coating layer (11a) disposed on the metal layer (see figures 3/16), wherein the insulating layer includes the coating layer (see figures 3/16), and the noise removal portion (61) is disposed to be spaced apart from the metal wire of the winding-type coil by the coating layer (see figures 3/16).
Regarding claim 6, Matsunaga (figures 14-15a and para 0120-0127) discloses wherein the coating layer (11a) is in contact with the metal wire of the winding-type coil and the noise removal portion (see figure 3).

Regarding claim 12, Matsunaga (figure 3) discloses wherein the body has one surface and the other surface opposing each other, both end surfaces respectively connecting the one surface and the other surface and opposing each other, and both side surfaces respectively connecting both of the end surfaces and opposing each other, wherein the first to third external electrodes are arranged on the one surface of the body to be spaced apart from each other.
Regarding claim 13, Matsunaga (figure 3) discloses wherein the third external electrode (51) extends to one side surface of both side surfaces of the body, and is in contact with and connected to the third lead-out portion (see figure 15a) of the noise removal portion exposed from the one side surface of the body.
Regarding claim 17, Park (figure 3) discloses wherein the open-loop of the noise removal portion includes one end entirely disposed in the body.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837